DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment, filed on 11/02/2022, has been entered and carefully considered. 
Claims 1, 9-10 and 18 have been amended; Claims 3, 8, 12 and 17 have been cancelled and Claims 1-2, 4-7 and 9-11 and 13-16 and 18 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the independent claims significantly which necessitates the new ground rejection. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “a second preset duration”. It’s recommended to change to “a preset duration” instead, since there is only one preset duration recited in the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4-7 and 9-11 and 13-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “the channels transmitted in the second transmission burst are transmitted in a broadcast way or multicast way” in line 14. First, there is insufficient antecedent basis for “the channels”. Second, the meaning of “the channels transmitted in the second transmission burst” are not clear to Examiner. Is that meant to be “data transmitted in the second transmission burst”? Further clarification is required. 
Claim 1 further recites limitation “the channels transmitted in the second transmission burst comprise a unicast physical downlink shared channel (PDSCH)” in line 19-21. It’s conflicting with the earlier recited claim limitation “the channels transmitted in the second transmission burst are transmitted in a broadcast way or multicast way” in line 14. Further clarification is required.
Claim 10 is rejected for the same reason as stated above. 
Claim 2, 4-7, 9, 11, 13-16 and 18 are dependent claims of Claim 1 and 10 respectively, thus are rejected for the same deficiency. 

Claim 9 and 18 recites limitation “when the channel transmitted in the second transmission burst are transmitted in the broadcast way or multicast way, the second transmission burst is configured for sending information including at least one of   … a PDCCH dedicated to a terminal device ….”. The claim is contradicting with itself, since “a PDCCH dedicated to a terminal device” is not a broadcast or multicast transmission. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-11, 13-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oviedo et al (WO/2020/146833) in view of Tsai et al (US 2020/0053637).  
Regarding Claims 1, 10, Oviedo teaches a method/device for wireless communication on an unlicensed spectrum, the method comprising: 
sending, by a first terminal device, first indication information to a network device in a first transmission burst in a channel occupancy time (COT) initiated by the first terminal device ([0024], “the UE acquires a COT, and upon completing its PUSCH transmissions can share the COT with the gNB”, [0030], the UE’s GC-UCI contains a 3-bit field for COT sharing offset indication, where the offset is indicated in each slot 102, 104 and 106 as shown in Fig. 1 that contains UGI, and indicates the number of subframes remaining for PUSCH transmission until the COT sharing boundary”), wherein the first indication information indicates sharing a resource in the COT initiated by the first terminal device with the network device, for the network device to perform a downlink transmission within a second transmission burst ([0029], “The UCI will be transmitted along the PUSCH, and will contain information regarding the number of subframe remaining until the COT sharing boundary”, “CG UE” is the UE with configured grant, thus the UE burst is CG-PUSCH); wherein the first transmission burst and the second transmission burst are transmitted within the COT, and … and a duration of the second transmission burst is less than or equal to a preset duration ([0032], “the gNB also knows the SLIV configuration for the UE, it will know the remaining length of the final slot, and can thus prepare a mini slot DL transmission if sufficient symbols are available in the slot”, it is noted that the second transmission burst must be less than the remaining length of the COT shared with the gNB); wherein the first indication information comprises 1-bit indication information for indicating whether the first terminal device shares a resource in the COT ([0035]), …. wherein when the first indication information is used for indicating the following information, a starting location of the second transmission burst and a length of the second transmission burst ([0032], “X number of consecutive subframes are allocated to the UE for UL transmission via the higher layer configuration. Once the COT sharing boundary is reached, the gNB can immediately begin CCA in order to obtain the COT from the UE, and decide to transmit the UE who initiated the COT or …it will know the remaining length of the final slot, and can thus prepare a mini-slot DL transmission if sufficient symbols are available in the slot;  Thus, the gNB would know the starting location for the DL transmission burst and length of the transmission burst based on the UCI received. The DL transmission by gNB can only begin transmission after the sharing boundary and can only fit in the remaining length of the final slot;  It’s noted that only the use of the first indication information is defined, but not its actual content). 
Oviedo doesn’t explicitly teach that data transmitted in the second transmission burst are transmitted in unicast, broadcast way or multicast way. 
In the same field of endeavor, Tsai teaches that that data transmitted in the second transmission burst are transmitted in unicast, broadcast way or multicast way in unlicensed spectrum ([0041], the downlink 205 may be used for unicast services or for multicast services, wherein downlink operate in the unlicensed spectrum). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Tsai in the system disclosed by Oviedo for the purpose of improving the transmission efficiency by implanting multicast transmission. The combination only substituting Oviedo’s general DL transmission with unicast or multicast transmission. The success can be well predicted by an ordinary skill in the art. 

Regarding Claim 2, 11, the aforementioned references further teach the COT initiated by the first terminal device refers to one channel occupancy time obtained by the first terminal device after LBT succeeds (Oviedo, [0029], “initiates a COT using CAT-4 LBT”).

Regarding Claim 4, 13, the aforementioned references further teach the method further comprises: receiving, by the first terminal device (Tsai, [0041], “multicast services (e., addressed to several UEs)”, the downlink transmission from the network device within the second transmission burst (Oviedo, [0024], “the UE acquires a COT, and upon completing its PUSCH transmissions can share the COT with the gNB”).

Regarding Claim 5, 14, the aforementioned references further teach the first indication information is carried in uplink control information (UCI) of a configured-granted physical uplink shared channel (CG- PUSCH) in the first transmission burst (Oviedo, [0029], “The UCI will be transmitted along the PUSCH, and will contain information regarding the number of subframe remaining until the COT sharing boundary”, “CG UE” is the UE with configured grant, thus the UE burst is CG-PUSCH).

Regarding Claim 6, 15, the aforementioned reference further teaches the second transmission burst is a transmission burst transmitted by the network device to a second terminal device (Tsai, [0041], “multicast services (e., addressed to several UEs)”, it could be received by a group of users).

Regarding Claim 9, 18, the aforementioned references further teaches, when the channels transmitted in the second transmission burst are transmitted in the broadcast way or multicast way, the second transmission burst is configured for sending information including at least one of control information in an initial access procedure, control information in a random access procedure, control information configured for mobility management, a paging message, a reference signal, a PDCCH dedicated to a terminal device, a switching command, a common PDCCH, short message service paging, a synchronization signal block (SSB), or downlink feedback indication information (Oviedo, [0024], “it may only transmit PDCCH of up to 2 symbols, containing only HARQ feedback”).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oviedo et al in view of Tsai et al, further in view of Kim et al (US 2018/0054822). 
Regarding Claim 7, 16, the aforementioned references teaches all the limitations except that the first terminal device and the second terminal device have a same quasi-co-located (QCL) assumption, wherein having the same QCL assumption includes any of: the first terminal device and the second terminal device corresponding to the same reference signal. Kim teaches that the first terminal device and the second terminal device corresponding to the same reference signal ([0088], Downlink reference signals include a common reference signal (CRS) shared by all UEs in one cell).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Kim in the system disclosed by Oviedo in view of Tsai for the purpose of the multimedia broadcast transmission (see paragraph 0088 of Kim). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411